DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed February 18, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.
No prior art rejections were made against claims 6 and 17 – 19 due to the indefiniteness rejection of the claims and that a search did not uncover art that rendered obvious compositions that included all of: low molecular weight hyaluronic acid; hydrolyzed hyaluronic acid; encapsulated hyaluronic acid cellulose acetate butyrate; polyphosphoryl choline glycol acrylate; ammonium polyacryloyldimethyl taurate; polyvinyl alcohol; sodium chloride; butylene glycol and sodium hyaluronate. Claims 18 and 19 depend from claim 17. In light of the amendments to the claims, these claims are now rejected as set forth below.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 12 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The phrase “a hyaluronic acid derivative comprising an encapsulated hyaluronic acid cellulose acetate butyrate (and) polyphosphoryl choline glycol acrylate (and) ammonium polyacryloyldimethyl taurate (and) polyvinyl alcohol (and) sodium chloride (and) butylene glycol (and) sodium hyaluronate)” has been replaced with simply “a hyaluronic acid derivative comprising an encapsulated hyaluronic acid”. The amended claims now encompass new matter as the originally filed disclosure only disclosed the first item with cellulose acetate butyrate and in combination with other ingredients, that are now omitted from the claims. The first item alone as a possible ingredient was not present in the disclosure as originally filed as a standalone ingredient that could be included in the composition and therefore the claims contain new matter.
If Applicant is in disagreement with the Examiner regarding support for the amended claims, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 19 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed December 21, 2021 and those set forth herein.
Applicants traverse this rejection on the grounds that one of ordinary skill in the art would understand that ‘“visually perceptible” refers to being perceptible by “normal” 20/20 (unaided) vision.’
This statement is unpersuasive and does not provide an adequate definition of the term and/or evidence that this is how one of ordinary skill in the art at the effective filing date of the claimed invention would define this term. Even if this definition was acceptable, the phrasing creates confusion as what is meant by “normal” or “unaided” vision has not been sufficiently defined. Would a person having received corrective laser eye surgery or wearing lens to correct their vision to 20/20 be such a person? Would a color-blind person be considered to have normal vision as this does not affect visual acuity, only color perception? The visual acuity of such a person would also be affected by external factors such as the quality and nature of the ambient light. The statements also fail to address how such visual perception standard applies to the parameters in dependent claim 13. While phase separation can become a visibile phenomenon, no explanation as to how changes in pH would be observable has been proffered. Therefore, the rejection over the phrase “visually perceptible signs” of phase separation, pH, viscosity and/or color is maintained as the remarks of record do not sufficiently clarify the meaning of the term visually perceptible signs as used in the instant claims.

Claims 4, 6 and 17 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims were rejected as indefinite due to the phrase “low molecular weight hyaluronic acid”.
Applicants state in the remarks that this phrase was discussed at ¶ [0019] of the specification and would be understood to encompass a range of 5,000 – 3,000,000 molecular weight for a low molecular weight, with “average” being 3,000,000 – 4,000,000 and “high” being 4,000,000 – 20,000,000.
These arguments are unpersuasive. The instant claims are drawn to an emulsified gel composition that is intended for application to keratinous tissues. ¶ [0019] cited by Applicant does not call out the particular ranges for low, average and high. Rather, the range of whole range of 5,000 – 20,000,000 Da is an in vivo range of molecular weights, with the average molecular weight of 3 – 4 million being stated to be for human synovial fluid hyaluronic acid. Given the lack of connection between the intended use of the composition and the hyaluronic acid materials that occur in vivo such as in a particular joint referenced in this section with the materials that are recited in the claim and the basis for a general definition of the various molecular weight classifications in the disclosure, the arguments are insufficient to define the metes and bound of the claims and the claims remain indefinite. Removal of the relative terms such as “low” and replacement with numerical ranges for the molecular weight based on the values present in the disclosure as originally filed would overcome this issue.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5, 7, 10, 11 and 13 – 15 were rejected under 35 U.S.C. 103 as being unpatentable over Moutet et al. (US 2009/0018102) in view of Bissey et al. (US 2009/0075935), Ashara et al. (Saudi Pharm J, 2016; available online August 9, 2014) Jang et al. (J Agric Food Chen, 2009) and Chulasiri (Asian J Pharm Sci, 2016; available online November 23, 2015). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed December 21, 2021 and those set forth herein.
Applicants traverse this rejection on the grounds that the compositions demonstrate a surprising homogenous phases with no visually perceptible signs of phase separation despite the presence of high amounts of HA (hyaluronic acid) and anti-hyaluronidase actives. The exemplified compositions in Moutet et al. include 2% HA, 0.00001% retinoid, 0.02% HA degradation inhibitor (glycyrrhizin), 0.002% oligosaccharide, and a mixture of glyceryl monostearate 2.5% PEG stearate (100 EO) PEG stearate (20 EO) and 1% HPTP (hydroxypropyl tetrahydropyrantriol) with an emulsified gel and capryloyl salicyclic acid not being taught or disclosed. Applicants submit that the cited art does not teach or suggest compositions that demonstrate stability with high amounts of HA and low amounts of emulsifier as recited in the claims Moutet’s exemplified formulations contain a high amount (3.5%) of emulsifier and lack HPTP with no suggestion in either reference that stable composition can be formed using high amounts of both HA and HPTP. Statements to the effect of the surprising stability were present in the parent specification. Even if one of ordinary skill were to consult the applied prior art references of Moutet, Bissey, Jang and Chulasiri, any resultant modified composition would not meet each and every limitation of the instant claims and the combination of applied prior art does not render the claims obvious. The emulgel formulation of Ashara does not disclose or suggest formulations having the claimed ingredients None of the prior art discloses the combination of hyaluronidase inhibitors.
These arguments are unpersuasive. Note that independent claim 16 contains no limitations on the amounts of any particular ingredient that must be present although as noted by Applicants, caproylyl salicyclic acid and the particular emulsifier oxyalkylenated ether of a fatty acid and glucose or alkylglucose must be present in the compositions of this claim. The statements in the specification about the alleged surprising behavior are not supported by evidence that is a comparison with the closest prior art that is reasonably commensurate in scope with the instant claims. Several compositions were prepared in the instant specification and the inventive compositions all comprised 1.20% sodium hyaluronate, 2.00% dipotassium glycyrrhizate, 10.00% HPTP, 0.2% Dextrin (and) ORYZA SATIVA (rice extract; no indication what percent of this ingredient was the rice extract), 0.40 or 0,5% PEG-20 methyl glucose sesquistearate and 0.50% capryloyl salicyclic acid along with many additional ingredients (see Table 1 of the instant specification). The formulations in table 2 that failed in either the stability or texture assessments comprised ingredients that mostly overlapped with those presented in table 1, although the amounts of the various ingredients differed such that the amount of at least two ingredients were different between the formulations in tables 1 and 2. Without comparative data for compositions that differ only in the amount of one single ingredient, the criticality of the amount of a particular ingredient, such as the concentration of HA and HPTP, cannot be ascertained. The claims do not contain any limitations on the texture or feel of the composition when applied to the skin. Given the single amounts of most of the claimed ingredients in the inventive formulations that were tested and the multiple different variables for the comparative compositions, the evidence of record does not establish the criticality of the claimed amounts and/or ingredients. Prior art is relevant for all that is taught, not just the particular ingredients and concentrations that are used in example formulations. Additionally, the knowledge of the person of ordinary skill in the art must also be taken into account who is also a person of ordinary creativity and not an automaton. The guidance given in the various applied prior art documents and the customary amounts known to the person of ordinary skill in the art as of the effective filing date of the instant claims renders obvious the optimization of the particular ingredients and the amounts of those ingredients that are present in the compositions. Ashara is relied upon to teach the desirability of the emulgel formulation and not the particular ingredients which are taught by the other applied references. That no single piece of art explicitly teaches the combination of dipotassium glycyrrhizate and purple rice extract as hyaluronidase inhibitors does not patentably distinguish the instant claims as Moutet et al. discloses the inclusion of at least one hyaluronidase inhibitor such as the potassium salt form of glycyrrhizin and Jang et al. and Chulasiri et al. render obvious the inclusion of purple rice extract in the dermatologically effective formulations such as those of Moutet et al. 

Claims 1 – 5, 7 - 11 and 13 – 16 were rejected under 35 U.S.C. 103 as being unpatentable over Moutet et al., Bissey et al., Ashara et al., Jang et al. and Chulasiri further in view of Marty (US 4,702,913) and Fox (US 5,879,684). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed December 21, 2021 and those set forth herein.
Regarding Marty and Fox, Applicants argue that each of these references fails to teach certain elements of the claims. For example, Marty does not teach or disclose hyaluronidase inhibitor alone or in combination or HPTP in any range or amount.
These arguments are unpersuasive. Each piece of applied prior art need not teach all elements of the claims as long as all claimed elements are rendered obvious by the combination of prior art applied. The elements stated as not being present in Marty and/or Fox are taught by the other references used to reject the instant claims so Marty and Foix need not teach those claim elements.

Claim 12 was rejected under 35 U.S.C. 103 as being unpatentable over Moutet et al., Bissey et al., Ashara et al., Jang et al. and Chulasiri further in view of Schreiber et al. (US 2005/0142153). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed December 21, 2021 and those set forth herein.
Regarding Schreiber, Applicants argue that the composition resulting from this combination of references would not meet each and every limitation of the instant claims.
These arguments are unpersuasive. The alleged deficiencies in the rejection based on Moutet et al., Bissey et al., Ashara et al., Jang et al. and Chulasiri were discussed above so Schreiber need not cure those alleged deficiencies. Applicants do not present any specific arguments as to why one of ordinary skill in the art as of the effective filing date of the instant invention would not have been motivated to include a silicone compound in the composition as required by claim 12 as set forth in the December 21, 2021 Office Action.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moutet et al. (US 2009/0018102) in view of Bissey et al. (US 2009/0075935), Ashara et al. (Saudi Pharm J, 2016; available online August 9, 2014) Jang et al. (J Agric Food Chen, 2009) and Chulasiri (Asian J Pharm Sci, 2016; available online November 23, 2015) further in view of Vazquez-Gonzalez et al. (Coll Surf B: Biointerfaces, 2015).
Please see the December 21, 2021 Office Action for the complete discussion of the teachings of Moutet et al., Bissey et al., Ashara et al., Jang et al. and Chulasiri. Bissey et al. discloses that fractions of HA of varying molecular weights and HA derivatives can be present in the composition, including that with a molecular weight less than 50,000 and those with high or intermediate molecular weights (¶ [0071] – [0073]). Bissey et al. in particular discloses that HA or HA derivatives with varying molecular weights can be present in the disclosed composition. 
The presence of a combination of a low molecular weight hyaluronic acid, hydrolyzed hyaluronic acid and encapsulated hyaluronic acid is not disclosed.
Vazquez-Gonzalez et al. encapsulated HA in liposomes to study release on a cellulose substrate and the stratum corneum (SC) from human skin (p 31, col 2, ¶ 2). HA and its derivatives are used to treat dermal and subcutaneous wound of various etiologies (p 31, col 2, ¶ 2). Encapsulation of the HA showed a significant improvement in the release when PEs (penetration enhancers) were present (figure 2 for cellulose model and figure 3 for human skin model). The working hypothesis was that the liposomes partially rupture upon contact with the substrate and adsorption onto the SC (p 35, col 2, ¶ 2). Structures consistent with incomplete vesicle disruption were observed after deposition on the surface (p 35, col 2, ¶¶ 3 – 4). Release of the HA from the liposomes and transport appear to be related to the mechanism of vesicle disruption (p 38, col 1, ¶ 4). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate including encapsulated HA, low molecular weight HA and hydrolyzed HA into the composition of Moutet et al., Bissey et al., Ashara et al., Jang et al. and Chulasiri. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Vazquez-Gonzalez et al. discloses that HA can be encapsuled in liposomes for delivery to the skin. Different sizes and different forms (encapsulated and non-encapsulated) of HA will provide for the delivery of the active HA to the skin over different time scales of forms that will have, for example, different degradation rates due to the varying molecular weight of the provided HA. The inclusion of, for example, an intermediate weight HA ingredient reads on the hydrolyzed HA ingredient since such a material could have been generated by the hydrolysis of HA of higher molecular weight. “Hydrolyzed” reflects the process by which a particular HA was prepared. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113.

Claims 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moutet et al. (US 2009/0018102) in view of Bissey et al. (US 2009/0075935), Ashara et al. (Saudi Pharm J, 2016; available online August 9, 2014) Jang et al. (J Agric Food Chen, 2009), Chulasiri (Asian J Pharm Sci, 2016; available online November 23, 2015)  further in view of, Marty (US 4,702,913) and Fox (US 5,879,684) further in view of Vazquez-Gonzalez et al. (Coll Surf B: Biointerfaces, 2015).
Please see the December 21, 2021 Office Action for the complete discussion of the teachings of Moutet et al., Bissey et al., Ashara et al., Jang et al., Chulasiri, Marty and Fox. 
The presence of a combination of a low molecular weight hyaluronic acid, hydrolyzed hyaluronic acid and encapsulated hyaluronic acid is not disclosed.
Vazquez-Gonzalez et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate including encapsulated HA, low molecular weight HA and hydrolyzed HA into the compositions of Moutet et al., Bissey et al., Ashara et al., Jang et al., Chulasiri, Marty and Fox. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Vazquez-Gonzalez et al. discloses that HA can be encapsuled in liposomes for delivery to the skin. Different sizes and different forms (encapsulated and non-encapsulated) of HA will provide for the delivery of the active HA to the skin over different time scales of forms that will have, for example, different degradation rates due to the varying molecular weight of the provided HA. The inclusion of, for example, an intermediate weight HA ingredient reads on the hydrolyzed HA ingredient since such a material could have been generated by the hydrolysis of HA of higher molecular weight. “Hydrolyzed” reflects the process by which a particular HA was prepared. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. The ranges for the various ingredients in claims 18 and 19 overlap with or are contained with the ranges of the previously rejected claims. As explained previously, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize and the evidence of record does not establish the criticality of the claimed amounts.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results based on desired activities of the composition and level of that activity in the final composition. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618